Per Curiam.
{¶ 1} This is an appeal from a judgment denying a writ of habeas corpus. Because the petition seeking the writ is fatally defective, we affirm.
{¶ 2} In March 2007, appellant, Theron Griffin, filed a petition in the Court of Appeals for Cuyahoga County for a writ of habeas corpus to compel appellee, Cuyahoga County Sheriff Gerald T. McFaul, to release him from confinement in the county jail. Griffin did not attach any commitment papers, and his “affidavit of verification” was not notarized. Griffin’s purported R.C. 2969.25(A) affidavit, describing each civil action or appeal of a civil action that he had filed in the previous five years in any state or federal court, was also not notarized. And although Griffin claimed indigency, he did not file an affidavit containing the statement required by R.C. 2969.25(C)(1) setting forth the balance in his inmate account “for each of the preceding six months, as- certified by the institutional cashier.”
{¶ 3} The court of appeals granted Sheriff McFaul’s motion for summary judgment and denied the writ. The court of appeals specified several reasons supporting denial of the writ in its judgment.
{¶ 4} We affirm the judgment of the court of appeals. Griffin’s petition was fatally defective and subject to dismissal because he failed to comply with the commitment-paper and verification requirements of R.C. 2725.04. State ex rel. Winnick v. Gansheimer, 112 Ohio St.3d 149, 2006-Ohio-6521, 858 N.E.2d 409, ¶ 5-6. Griffin’s purported verification was ineffective because it was not notarized. Chari v. Vore (2001), 91 Ohio St.3d 323, 327, 744 N.E.2d 763. Griffin also failed to comply with R.C. 2969.25(A) and (C)(1). Fortson v. Bradshaw, 109 Ohio St.3d 250, 2006-Ohio-2291, 846 N.E.2d 1258, ¶ 12; State ex rel. Foster v. Belmont Cty. Court of Common Pleas, 107 Ohio St.3d 195, 2005-Ohio-6184, 837 N.E.2d 777, ¶ 5. We need not address the propriety of the court of appeals’ other reasons for *31denying the writ. Jackson v. Wilson, 100 Ohio St.3d 315, 2003-Ohio-6112, 798 N.E.2d 1086, ¶ 10.
Theron Griffin, pro se.
Judgment affirmed.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.